Citation Nr: 0007922
Decision Date: 03/23/00	Archive Date: 09/08/00

DOCKET NO. 93-14 653               DATE MAR 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUES

1. Entitlement to service connection for a bilateral ankle
disorder.

2. Entitlement to service connection for an acquired psychiatric
disorder.

3. Whether new and material evidence has been submitted to reopen
a claim for service connection for right orchitis and epididymitis.

4. Entitlement to an increased rating for bilateral high frequency
hearing loss, currently evaluated as 20 percent disabling.

5. Entitlement to an increased rating for myositis of the lumbar
paravertebral muscles, currently evaluated as 10 percent disabling.

6. Entitlement to an increased (compensable) rating for bilateral
patella chondromalacia.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) from
an appeal of a rating decision by the San Juan, Puerto Rico
Regional Office (RO) of the Department of Veteran Affairs (VA), in
which the RO denied service connection for a bilateral ankle
disorder and for a psychiatric disorder, found that new and
material evidence had not been submitted to reopen a claim for
service connection for right orchitis and epididymitis, denied an
increased rating for bilateral high frequency hearing loss,
myositis of the lumbar paravertebral muscles, and bilateral
chondromalacia of the patella.

FINDINGS OF FACT

1. The record does not contain competent medical evidence of a
nexus between a current ankle condition and a disease or injury
incurred or aggravated in service.

2. The preponderance of the evidence shows that the veteran's
current psychiatric disorder is not related to an inservice
parachute jump accident.

2 -

3. In a January 1980 rating decision, the RO denied service
connection for right orchitis and epididymitis; the veteran was
notified of that decision and did not appeal within one year of
notification.

4. The evidence received subsequent to January 1980 regarding a
claim for service connection for right orchitis and epididymitis,
by itself or in connection with evidence previously assembled, is
not so significant that it must be considered in order to fairly
decide the merits of the claim.

5. All relevant evidence necessary for a fair and informed decision
has been obtained by the originating agency.

6. The veteran's service connected myositis of the lumbar
paravertebral muscles condition is manifested by complaints of
recurrent back pain, and objective evidence of abnormal erect
posture, some straightening of the lumbar lordosis, and painful
motion.

7. The veteran's service connected bilateral patella chondromalacia
condition is manifested by complaints of bilateral knee pain, and
objective evidence of bilateral painful knee motion with crepitus.

CONCLUSIONS OF LAW

1. The veteran's claim for service connection for a bilateral ankle
disorder is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The veteran's current psychiatric disorder was not incurred in
or aggravated by active service. 38 U.S.C.A. 1110 (West 1991); 38
C.F.R. 3.303, 3.304(f) (1999).

3. The January 1980 RO decision denying service connection for
right orchitis and epididymitis is final. 38 U.S.C.A. 7104(b) (West
1991).

3 -

4. The evidence received subsequent to the RO's January 1980
decision is not new and material, and does not serve to reopen the
veteran's claim for service connection for right orchitis and
epididymitis. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a)
(1999).

5. The criteria for an assignment of an increased rating for
myositis of tile lumbar paravertebral muscles have not been
satisfied. 38 U.S.C.A. 1131, 5107 (West 1991); 38 C.F.R. 3.321,
4.1, 4.3, 4.7, 4.71a Diagnostic Codes 5021, 5292 (1999).

6. The criteria for an assignment of a 10 percent rating, and no
higher, for right patellachondromalacia have been satisfied. 38
U.S.C.A. 1131, 5107 (West 1991); 38 C.F.R. 3.321, 4.1, 4.3, 4.7,
4.71a Diagnostic Codes 5014, 5257 (1999).

7. The criteria for an assignment of a 10 percent rating, and no
higher, for left patellachondromalacia have been satisfied. 38
U.S.C.A. 1131, 5107 (West 1991); 38 C.F.R. 3.321, 4.1, 4.3, 4.7,
4.71a Diagnostic Codes 5014, 5257 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Ankle disorder

The threshold question that must be resolved regarding any given
claim is whether the appellant has presented evidence that the
claim is well grounded; that is, that the claim is plausible. If he
or she has not, the appeal fails as to that claim, and the Board is
under no duty to assist him or her in any further development of
that claim, since such development would be futile. 38 U.S.C.A.
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).
The Court has held that a well grounded claim is comprised of three
specific elements: (1) evidence of a current disability as provided
by a medical diagnosis; (2) evidence of incurrence or aggravation
of a disease or injury in service as provided by either lay or
medical evidence, as the situation dictates; and, (3) a nexus, or
link, between the inservice disease or injury and the current
disability, as provided by competent medical

4 -

evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd
78 F.3d 604 (Fed. Cir. 1996) (table). In the absence of any one of
these three elements, the claim is not plausible, and the Board
must find that the claim for service connection is not well
grounded and therefore must be denied, pursuant to the decision of
the Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

As for evidence in support of the first element of a well-grounded
claim -- a current ankle disability -- the veteran stated in his
January 1993 appeal to the Board that he continues to have problems
from the residuals of an ankle dislocation or fracture. Although
there is no evidence of an ankle disability in the most recent,
March 1992, VA examination, the record does not indicate whether
the veteran's ankles were examined as part of this joints
examination. The Board notes that VA outpatient treatment records
from December 1990 reveal that the veteran was treated for left
ankle swelling and tenderness, following an incident in his
bathroom where he had problems stepping and twisted his ankle. The
examiner diagnosed the condition as ankle trauma. X-rays taken at
that time revealed a round bony fragment with a smooth concave
defect of the medial malleolus, probably representing an old
fracture. A similar possible old fracture was seen inferior to the
lateral malleolus. No acute fracture was seen. While the record
does not clearly specify what the veteran's current ankle problems
are, the inference is that he continues to have pain and swelling
of the ankle. The Board is satisfied that, for purposes of a well
grounded claim, the December 1990 VA medical evidence and the
veteran's complaints of continued problems from an ankle
dislocation are sufficient evidence of a current ankle disability.

The veteran must also provide evidence of an inservice ankle
disease or injury, as the second element of a well grounded claim.
The veteran's service medical records reveal that the veteran
complained of pain from a twisted left ankle in November 1975. The
examiner noted slight swelling, the diagnostic impression was
sprained left ankle, with a recommendation to wrap the ankle and
for hot soaks. The records also reveal that the veteran complained
of an ankle sprain in March 1976, when he was assessed as having a
mild ankle sprain and recommended to wrap the ankle. In September
1976, the veteran complained of left ankle pain after

5 -

stepping in a hole. He was diagnosed with strain of the tolo-
fibular ligament, and advised not to do physical training for 5
days. The Board finds that this is sufficient evidence of an
inservice ankle injury to satisfy the second element of a well
grounded claim.

The third element of a well grounded claim -- competent medical
evidence of a nexus between a current ankle disability and an
inservice ankle injury -- is where the veteran's claim fails. A
review of the evidence does not provide any opinion from a
competent medical authority that the veteran's current ankle
problems are related to his inservice ankle sprains. The inservice
ankle problems consisted of short-term mild ankle sprains that
resulted in a few days of limited physical activity. The veteran's
June 1979 service separation physical examination does not reveal
any evidence of ankle complaints or disability. From this record,
the Board must infer that the veteran's inservice ankle problems
were acute and transitory, with no long term residual effects. The
December 1990 VA records document the veteran's more recent ankle
twist problems, and also includes evidence of a possible old ankle
fracture. However, these records doe not associate this condition
with the veteran's ankle condition in service. Without a medical
opinion supporting a causal connection between the veteran's
current ankle problems and his active military service, the Board
finds that the veteran's claim is not well grounded. See Caluza,
supra; 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.303(b) (1999).

The Court has held that, when a claimant fails to submit a well
grounded claim under 38 U.S.C.A. 5107(a) (West 1991), VA has a duty
under 38 U.S.C.A. 5103(a) (West 1991) to advise the claimant of the
evidence required to complete his or her application, in
circumstances in which the claimant has referenced other known and
existing evidence. Robinette v. Brown, 8 Vet. App. 69 (1995); see
also Epps v. Brown, 9 Vet. App. 341 (1996). In this case, the Board
finds that this procedural consideration has been satisfied. In
particular, the Board notes that the rating decision, statement of
the case and supplemental statement of the case advise the veteran
that there is no competent evidence of a current ankle disability
that is related to active service. Moreover, unlike the situation
in Robinette, he has not put

6 -

VA on notice of the existence of any specific, particular piece of
evidence that, if submitted, could make any of his claims well
grounded.

II. Psychiatric disorder

Initially, the Board finds that the veteran's claim for service
connection for a psychiatric disorder is well grounded within the
meaning of 38 U.S.C.A. 5107(a) (West 1991); that is, he has
presented a claim that is plausible. See Caluza v. Brown, 7 Vet.
App. 498, 506 (1994); Murphy v. Derwinski, 1 Vet. App. 78 (1990).
As was discussed in the Board's March 1996 Remand decision, an
October 1991 psychiatric evaluation from Diego L. Coira, M.D.,
resulted in a diagnosis of schizophrenia, undifferentiated type
based on the maturation of a posttraumatic stress disorder (PTSD)
with depression condition. Dr. Ciora stated in the report that this
psychiatric condition originated from a 1977 inservice accident.
The veteran described the accident in his January 1993 Appeal to
the Board as a parachute jump accident involving injuries to
himself and others.

The veteran has not alleged that any records of probative value
that may be obtained, and which have not been sought by VA or
already associated with his claims folder, are available. The Board
accordingly finds that all relevant facts have been properly
developed, and that the duty to assist him, as mandated by 38
U.S.C.A. 5107(a) (West 1991), has been satisfied. As indicated
above, the veteran essentially contends that he has a psychiatric
disability originating from an inservice parachute jump accident,
and for which service connection should be granted. After a review
of the evidence, however, the Board finds that his contentions are
not supported by the record, and that, accordingly, his claim
fails.

In support of his claim, the veteran relies on the medical opinion
of Dr. Coira, from October 1991 , that the veteran suffers from
schizophrenia, undifferentiated type, related to an inservice
parachute jump accident. In the report, Dr. Coira stated that he
treated the veteran for his psychiatric condition since November
1989, and that the veteran suffers from anxiety, insomnia,
nightmares, poor memory and concentration, and aggressive behavior.
Dr. Coira also stated that the veteran

- 7 -

suffered from auditory hallucinations, persecutorial delusions, low
self esteem, and suicidal and homicidal ideation. The Board notes
that although the report lists a great many symptoms that the
veteran is experiencing, the report does not convey any specific
examples of such things as the content of nightmares,
hallucinations, delusions, or the basis of his anxiety. While Dr.
Coira concludes that the veteran's psychiatric disability is
related to service, the record is short on an explanation for this
conclusion.

The Board also considers the other evidence regarding the veteran's
psychiatric condition. This evidence consists of a May 1997 VA
psychiatric examination, followed by another psychiatric
examination in July 1997 by a Board of three psychiatrists. These
two examinations detail the veteran's complaints of inadequate
medical treatment following an inservice parachute jump accident,
of the destruction of medical evidence of the seriousness of his
injuries from this accident, and of his persecution by his company
commander during active service. The examiners found that the most
apparent symptom that the veteran displayed was anger, both for
alleged mistreatment in service and for his financial and personal
situation following service. The Board of psychiatrists in July
1997 concluded that the veteran primarily has a personality
disorder, and definitely is not schizophrenic. The Board went on to
conclude that the veteran has not shown the manifestations of a
chronic psychiatric disability related to service or his physical
condition. The diagnosis was depression, not otherwise specified,
and borderline personality. The Board finds that this evidence does
not support a finding of a service connected psychiatric
disability.

In weighing the information from Dr. Coira from October 1991
against the evidence from the VA psychiatric examinations from May
and July of 1997, the Board is swayed by the specific and detailed
objective findings of the VA examinations that characterize the
veteran's mental condition as a personality disorder with
depression, but not as a psychiatric disorder related to military
service. The VA examinations detail the veteran's complaints and
the examiners' observations and assessment of the veteran much more
than did Dr. Coira in 1991. The fact that the July 1997 VA
psychiatric examination was conducted by a board of psychiatrists

8 -

that unanimously agreed that the veteran's history, symptomatology
and behavior fails to confirm a psychiatric disorder related to
military service weighs heavily in the Board's decision.
Furthermore, Dr. Coira's examination is 6 years older than the VA
psychiatric examinations that took place in 1997. This fact also
lends more weight to the results of the VA examinations over Dr.
Coira's opinion.

The Board reviews all of this evidence and concludes that the
preponderance of the evidence is against the veteran's argument
that he has a current psychiatric disability that was caused by an
inservice parachute.jump accident. Therefore, the Board finds that
after weighing the evidence of the veteran's well grounded claim,
the preponderance of the evidence is against the claim for service
connection for a psychiatric disorder. Accordingly, the Board must
deny his claim.

III. New and material evidence claim

Service connection may be established for disability resulting from
personal injury or disease incurred in or aggravated by service. 38
U.S.C.A. 1110, 1131 (West 1991). In the absence of chronicity at
onset, a grant of service connection requires evidence of
continuity of symptomatology demonstrating that a current
disability was incurred in service. 38 C.F.R. 3.303(b) (1999).
Regulations also provide that service connection may be established
where all the evidence of record, including that pertinent to
service, demonstrates that the veteran's current disability was
incurred in service. 38 C.F.R. 3.303(d) (1999).

In a January 1980 rating decision, the RO denied service connection
for right orchitis and epididymitis. The veteran was notified of
that decision, and did not appeal within one year of that
notification. Accordingly, the January 1980 decision by the RO is
final. 38 C.F.R. 3.104 (1999). The question presently before the
Board is limited to whether the veteran has submitted new and
material evidence to reopen his previously denied claim. To reopen
a finally denied claim, a veteran must submit new and material
evidence. 38 U.S.C.A. 5108, 7104 (West 1991); 38 C.F.R. 3.104
(1999).

9 -

As defined by regulation, new and material evidence means evidence
not previously submitted to agency decisionmakers which bears
directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (1999).

Current case law provides for a three-step analysis when a claimant
seeks to reopen a final decision based on new and material
evidence. First, it must be determined whether new and material
evidence has been presented under 38 C.F.R. 3.156(a); second, if
new and material evidence has been presented, it must be determined
immediately upon reopening whether, based upon all the evidence and
presuming its credibility, the claim as reopened is well grounded
pursuant to 38 U.S. C.A. 5107(a); and third, if the claim is well
grounded, the merits of the claim must be evaluated after ensuring
the duty to assist under 38 U.S.C.A. 5107(b) has been fulfilled.
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v.
West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured since the
prior final disallowance of the claim is new and material, "the
credibility of the [new] evidence" is presumed. Justus v. Principi,
3 Vet. App. 510, 513 (1992). The new and material evidence must be
presented or secured since the time that the claim was finally
disallowed on any basis, not only since the time that the claim was
last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285
(1996).

In this case, as previously discussed, the RO denied service
connection for right orchitis and epididymitis in a January 1980
rating decision. In this decision, the RO found that the veteran's
testicular condition was not incurred or aggravated in service. The
Board finds that the veteran has not submitted any new evidence
since the January 1980 rating decision regarding service connection
for right orchitis and epididymitis. While medical evidence has
been submitted for a number of the veteran's other disability
claims, none of this evidence describes complaints or treatment for
orchitis or epididymitis. The veteran stated in a March 1987

- 10-

Statement in Support of Claim that he disagreed with the RO's
denial of service connection for his testicle condition. However,
as the RO informed the veteran by way of a March 1987 confirmed
rating decision, the appeal period for orchitis and epididymitis
had expired. The veteran again requested consideration for his
testicle condition in a February 1990 Statement in Support of
Claim. However, as the December 1992 Statement of the Case stated,
the veteran did not submit any evidence of complaints, treatment or
findings of a testicle condition in support of his claim.

As none of the evidence added to the record since the RO's January
1980 rating decision, either by itself or in the context of all the
evidence, both old and new, provides evidence of a current orchitis
and epididymitis disability, the Board concludes the additional
evidence does not constitute new and material evidence sufficient
to reopen the claim for service connection for right orchitis and
epididymitis. Therefore, the January 1980 decision remains final,
and the claim is not reopened.

VA has a duty under 38 U.S.C.A. 5103(a) to advise a claimant of the
new and material evidence needed to complete his claim for
benefits. Graves v. Brown, 8 Vet. App. 522, 525 (1995). This
obligation depends on the particular facts of the case and the
extent to which the Secretary has advised the claimant of the
evidence necessary to be submitted with a VA benefits claim.
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995). Here, the RO
fulfilled this obligation in its December 1992 statement of the
case, which explained that new and material evidence was needed to
reopen the claim, and indicated what would constitute such
evidence. Furthermore, by this decision, the Board informs the
veteran of the type of new and material evidence needed to reopen
his claim.

IV Increased rating claims

The Board first notes that the veteran's bilateral high frequency
hearing loss claim is the subject of a remand order discussed
below.

- 11 -

The veteran has presented well-grounded claims for a higher
evaluation for his service-connected disabilities of myositis of
the lumbar paravertebral muscles and bilateral patella
chondromalacia within the meaning of 38 U.S.C.A. 5107(a) (West
1991), Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where
veteran asserted that his condition had worsened since the last
time his claim for an increased disability evaluation for a
service-connected disorder had been considered by VA, he
established a well grounded claim for an increased rating). He has
not alleged that any records of probative value that may be
obtained, and which have not already been associated with his
claims folder, are available. Accordingly, the Board finds that all
relevant facts have been properly developed and the duty to assist
the claimant, as mandated by 38 U.S.C.A. 5107(a), has been
satisfied.

Service connected disabilities are rated in accordance with the
VA's Schedule for Rating Disabilities (Schedule). The ratings are
based on the average impairment of earning capacity. Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. Part 4 (1999). The basis of disability
evaluations is the ability of the body as a whole, or of the
psyche, or of a system or organ of the body to function under the
ordinary conditions of daily life, including employment.
Evaluations are based upon a lack of usefulness in self-support. 38
C.F.R. 4.10 (1999). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for the higher rating. 38 C.F.R. 4.7 (1999).

a. Myositis

In considering the severity of a disability, it is essential to
trace the medical and rating history of the disability. 38 C.F.R.
4.1, 4.2 (1999). The veteran was granted service connection in a
January 1980 rating decision for myositis, lumbar paravertebral
muscles, traumatic, chronic, with a 10 percent rating effective
August 5, 1979. At the time of the rating, the veteran complained
of recurrent low back pain' The service medical records reveal that
the veteran complained of injuring his back during a parachute jump
in 1977. He was diagnosed in February 1978 with muscle spasm.
Subsequent rating decisions confirmed the 10 percent rating.

- 12 -

The veteran has appealed the assignment of a 10 percent rating for
his service connected myositis of the lumbar paravertebral muscles,
and contends that a higher rating is warranted. After a review of
the records, the Board finds that the evidence is against his claim
for an increased evaluation. See 38 U.S.C.A. 7104 (West 1991 &
Supp. 1999).

The veteran's myositis of the lumbar paravertebral muscles
condition is currently rated under 38 C.F.R. 4.71a, Diagnostic Code
(DC) 5292-5021. DC 5021, for myositis, is rated on limitation of
motion of affected part as degenerative arthritis. DC 5292, for
limitation of motion of the lumbar spine, provides for a 40 percent
rating when the condition is severe, 20 percent when moderate and
10 percent when slight. The most recent back examination is the
March 1992 VA examination. During this examination, the veteran
complained of moderate persistent back pain that worsens during the
course of the day, and during cold or wet weather. Upon
examination, the veteran had an abnormal erect posture with trunk
slightly flexed and an "antargic" gait. There was evidence of some
straightening of the lumbar lordosis, with tenderness and spasm
moderate to severe of the lumbar paravertebral musculature. Range
of motion was 90 degrees of forward flexion, backward extension of
10 degrees, lateral flexion of 30 degrees both left and right, and
rotation of 45 degrees both left and right. There was objective
evidence of pain on motion and a right limp, but no neurological
involvement. The diagnosis was back sprain by history and lumbar
paravertebral fibromyositis.

This evidence does not show moderate limitation of motion, but does
show evidence of painful motion. The Board finds that this painful
motion, analogous to painful motion under DC 5003 for degenerative
arthritis, is adequately compensated by the 10 percent rating now
assigned.

In evaluating the veteran's condition, the Board considers all of
the applicable regulations, including consideration of the
limitation of function imposed by pain. See 38 C.F.R. 4.40, 4.45,
4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R.
4.40 allows for VA to take functional loss into consideration when
rating a disability of the musculoskeletal system, due to the
inability to

- 13 -

perform the normal working movements of the body with the normal
excursion, strength, speed, coordination and endurance. This loss
may be due to any of a number of factors, such as absence of part,
or all, of the necessary bones, joints and muscles, or associated
structures, or to deformity, adhesions, defective innervation, or
other pathology. Functional loss may also be due to pain, supported
by adequate pathology and evidenced by the visible behavior of the
claimant undertaking the motion. Id. 38 C.F.R. 4.45 directs
consideration of joint disability due to less movement of the joint
than normal, more movement than normal, weakened movement, excess
fatigability, incoordination or impaired ability to execute skilled
movements smoothly, and pain on movement, swelling, deformity or
atrophy of disuse. This criteria also considers instability of
station, disturbance of locomotion, interference with sitting,
standing and weight-bearing. 38 C.F.R. 4.59 is for painful motion
with any form of arthritis. The Board finds that the evidence does
not support a higher rating than the 10 percent presently assigned.
For this reason, the Board does not find that the evidence of
record supports an increased rating for this claim.

b. Patella chondromalacia

In considering the severity of a disability, it is essential to
trace the medical and rating history of the disability. 38 C.F.R. 
4.1, 4.2 (1999). The veteran was granted service connection for
bilateral chondromalacia of the patella in a July 1988 rating
decision, with a noncompensable rating effective August 5, 1979.
His service medical records show that the veteran complained of
recurrent knee pain following an inservice parachute jump. The
veteran's separation physical examination indicates that the
veteran has a history of chondromalacia. Subsequent rating actions
confirmed the noncompensable rating.

The veteran has appealed the assignment of a noncompensable rating
for his service connected bilateral patella chondromalacia, and
contends that a higher rating is warranted. - After a review of the
records, the Board finds that the evidence supports a 10 percent
rating, and no greater, for each knee on the basis of painful
motion with crepitus. See 38 U.S.C.A. 7104 (West 1991 & Supp.
1999).

- 14 -

The veteran's chondromalacia condition is currently rated under 38
C.F.R. 4.71a, DC 5014-5257. DC 5014, for osteomalacia, is rated on
limitation of affected part as degenerative arthritis. A
compensable rating for limitation of flexion under DC 5260 requires
limitation to 45 degrees. DC 5261, limitation of leg extension,
provides for a 10 percent rating for extension limited to 10
degrees. The March 1992 VA examination revealed that the veteran's
range of motion was 135 degrees in flexion and 180 degrees in
extension, with crepitation and pain on movement, for each knee.
However, the examiner specifically found no limitation of motion.
The examiner also found no evidence of swelling or deformities, but
noted particular tenderness of both the medial and lateral aspects
of both knees. The Board thus finds that the veteran's knees are
noncompensable under these limitation of motion diagnostic codes.

Under DC 5257, for other impairment of the knee, recurrent
subluxation or lateral instability is rated 10 percent when slight,
20 percent when moderate, and 30 percent when severe. The March
1992 VA examination does not reveal evidence of slight subluxation
or lateral instability, even though there is evidence of lateral
tenderness. Therefore, the Board does not find sufficient evidence
to support an increased rating under this diagnostic code.

The Board also considers the limitation of function imposed by
pain, as set forth in 4.40, 4.45, and DeLuca v. Brown, previously
discussed with the back condition claim. The.Board finds that with
satisfactory evidence of painful motion as was detected during
range of motion testing in March 1992, together with the objective
evidence of crepitus in each knee, the evidence supports a 10
percent rating for each knee. Thus, the Board finds sufficient
evidence to grant a compensable rating of 10 percent, and no
greater, for each knee.

V Extraschedular ratings

The schedular rating for myositis of the lumbar paravertebral
muscles and for bilateral patella chondromalacia do not preclude
the Board from granting a higher rating for any of these
disabilities. In Floyd v. Brown, 9 Vet. App. 88 (1996), the

- 15 -

Court held that the Board does not have jurisdiction to assign an
extraschedular rating under 38 C.F.R. 3.321(b)(1) in the first
instance. The Board is still obligated to seek out all issues that
are reasonably raised from a liberal reading of documents or
testimony of record and to identify all potential theories of
entitlement to a benefit under the laws and regulations. In Bagwell
v. Brown, 9 Vet. App. 337 (1996), the Court clarified that it did
not read the regulation as precluding the Board from affirming an
RO conclusion that a claim does not meet the criteria for
submission pursuant to 38 C.F.R. 3.3 21(b)(1) or from reaching such
a conclusion on its own. Moreover, the Court did not find the
Board's denial of an extraschedular rating in the first instance
prejudicial to the veteran, as the question of an extraschedular
rating is a component of the appellant's claim and the appellant
had full opportunity to present the increased rating claim before
the RO. Bagwell, at 339. Consequently, the Board will consider
whether this case warrants the assignment of an extraschedular
rating.

In exceptional cases where schedular evaluations are found to be
inadequate, consideration of "an extra-schedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service connected disability" is made. 38 C.F.R.
3.321(b)(1) (1998). The Board must find that the case presents such
an exceptional or unusual disability picture, with such related
factors as marked interference with employment or frequent periods
of hospitalization as to render impractical the application of the
Schedule. Id.

The Board finds that the schedular evaluations in this case are not
inadequate. A full range of ratings, from zero to 40 percent for
the back condition and from 0 to 60 for the knee condition, exists
in the Schedule for greater disability due to myositis of the
lumbar paravertebral muscles and chondromalacia of the patella.
However, the record does not establish a basis to support a higher
rating for either of these disabilities under the Schedule. The
Board also finds no evidence of an exceptional disability picture
in this case. The veteran has not been hospitalized for either his
back or knee conditions, so as to warrant extraschedular
consideration. The Board also does not find that either his back or
knee condition, by itself, has created a marked interference with
his employment. For the reasons noted above, the Board

- 16 -

concludes that the impairment resulting from myositis of the lumbar
paravertebral muscles and bilateral patella chondromalacia is
adequately compensated by the ratings now assigned. Therefore,
extraschedular consideration under 38 C.F.R. 3.321(b) (1999) is not
warranted for either of these disabilities.

ORDER

Entitlement to service connection for a bilateral ankle disorder is
denied.

Entitlement to service connection for an acquired psychiatric
disorder is denied.

New and material evidence has not been submitted to reopen a claim
for service connection for right orchitis and epididymitis. The
January 1980 rating decision remains final.

Entitlement to an increased rating for myositis of the lumbar
paravertebral muscles is denied.

A 10 percent rating, and no greater, for patella chondromalacia of
the right knee and a 10 percent rating, and no greater, for patella
chondromalacia of the left knee is granted, subject to the
regulations governing the payment of monetary benefits. 

REMAND

Effective June 10, 1999, regulations concerning the evaluation of
hearing loss were revised. In Karnas v. Derwinski, 1 Vet. App. 308,
312-13 (1991), the Court held that, when there has been a change in
an applicable stature or regulation after a claim has been filed
but before a final decision has been rendered, VA must apply the
version of the statute or regulation which is most favorable to the
claimant, unless Congress has expressly provided otherwise or has
authorized VA to provide otherwise and VA has done so. Accordingly,
with respect to claims involving

- 17 -

ratings for hearing loss, which were pending on June 10, 1999, it
will be necessary to determine whether the amended regulations or
the previously existing regulations are more favorable to the
claimant. The more favorable regulation must then be applied. The
General Counsel of VA, in a precedent opinion, has held that the
determination of whether an amended regulation is more beneficial
to a claimant than the prior provisions must be made on a case-by-
case basis. VAOPGCPREC 11-97 (O.G.C. Prec 11-97).

The RO has not had an opportunity to consider whether the revised
or the former rating criteria would be more favorable to the
veteran. The Board also notes that the most recent audiological
examination on record is dated in March 1992.

To ensure full compliance with due process requirements, the case
is REMANDED to the RO for the following action:

1. The veteran should be afforded the opportunity for a current VA
audiological examination.

2. The RO should consider whether the rating criteria that became
effective on June 10, 1999, are more or less favorable to the
veteran than the former rating criteria, and should assign a
disability evaluation for the veteran's service-connected hearing
loss using the more favorable rating criteria. In making this
determination, the RO should undertake any evidentiary development
necessary to rate the disability.

3. If the benefit sought on appeal remains denied, the veteran and
representative should be furnished a supplemental statement of the
case, which should include the revised rating criteria, and given
the opportunity to respond thereto.

18 -

The veteran need take no action until he is so informed. He may
present additional evidence or argument while the case is in remand
status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this REMAND is to obtain additional evidence. The
Board intimates no opinion as to the ultimate outcome of this case.

The veteran is hereby notified that it is the veteran's
responsibility to report for the examination and to cooperate in
the development of the case, and that the consequences of failure
to report for a VA examination without good cause may include
denial of the claim. 38 C.F.R. 3.158 and 3.655 (1999); see Wood v.
Derwinski, 1 Vet.App. 191, 193 (1991).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, pares. 8.44-8.45 and
38.02-38.03.

MARY GALLAGHER
Member, Board of Veterans' Appeals

- 19 - 


